Woodward, J. (dissenting):
In 1895 the defendant Robinson, being then the owner of the premises in question, conveyed them to the plaintiff, but the deed was not recorded and was subsequently, lost. In 1900 said premises were conveyed by the county treasurer of Suffolk county pursuant to a tax sale to one Randall, and whatever title said Randall thus acquired passed by mesne conveyances to one Abram Van Tassel.
The defendant Hoefer through . one Frazer as an intermediary bargained for Van Tassel’s title and‘referred the matter to his-lawyer, ■ who, after making an examination, requested Frazer to procure a deed - from said Robinson to said defendant Hoefer, and refused to approve the title unless that were done. Upon being applied to for a deed Robinson informed Frazer that she had conveyed the property to. the plaintiff, hut upon his assurance that a quitclaim deed did not amount to anything and was only wanted to straighten out the title; she executed a deed to said. Hoefer which Frazer delivered. Thereafter the title was approved by the lawyer, a deed from Yan Tassel to Hoefer was executed and delivered, and the agreed consideration therefor was paid.
The court found. that Robinson made,- executed and delivered a deed to Hoefer on the 23d day of February, 1905, and that Van Tassel conveyed the premises in question to him on the 24th day of *181February, 1905. When the latter conveyance was made he held, for a nominal consideration only, the Robinson deed, and the character of his possession was not changed by the fact that but for it he would not have accepted and paid for the Van Tassel deed. The two conveyances were separate and distinct transactions. Robinson conveyed directly to Hoefer at the request of the latter’s lawyer, and, assuming without conceding that Frazer was not the agent of Hoefer in procuring that conveyance, he was but a mere intermediary. It is plain that said defendant or the lawyer on his behalf received the Robinson deed knowing that only a nominal consideration was paid therefor, and it is now1' settled that to constitute óne a purchaser for a valuable consideration within the meaning of the term as used in the Recording Act,*. substantial value, and not merely a nominal sum, must be paid. (Ten Eyck v. Witbeck, 135 N. Y. 40; Turmer v. Howard, 10 App. Div. 555.) Even though said defendant Hoefer is not chargeable with Frazer’s knowledge, he cannot invoke the protection of the Recording Act for a conveyance procured at his request, directly to himself, and for which he knew that only a nominal consideration was paid his grantor.
Moreover, the surrounding circumstances are such as at least to cast suspicion on the good faith of all the parties concerned in the procurement of the Robinson deed. The fact that Robinson was willing to execute a deed for a nominal consideration was sufficient to put a prudent person on inquiry, notwithstanding the outstanding tax title which was assumed to be invalid. Unless the defendant ór his lawyer was purposely blind, they would have been likely to inquire why Robinson was so willing to execute a deed. In Ten Eyck v. Witbeck (supra) the court, per Maynard, J., say : “ If the sum which the seller is willing to take is grossly disproportionate to the value of the thing which is the subject of the negotiation, it is strong proof of a defective title and sufficient to put a prudent man upon inquiry, and if the buyer neglects to diligently prosecute such inquiry, he may not be awarded the standing of a bona fide purchaser.” While I do not say that the proof in this ease requires a holding as matter of law that the defendant was not a purchaser in *182good faith, Í do think that in the absence of any explanation of the failure to make inquiry respecting Bobinson’s willingness to give a deed for a nominal sum, the evidence justified such a finding as matter of fact.
It appears to have been assumed on the trial that the 'tax title was not valid. The court made no findings in respect thereto, but rested the judgment on the finding that the defendant Hoefer was a purchaser in good faith and for á valuable consideration' of the Bobinson title, On a new trial the action should be treated as one to determine conflicting claims to real property, and all questions that may arise between the parties should be determined.
The judgment should be reversed on the law and the facts. ■
Judgment affirmed, with costs.

 See 1 R. S. 756, § 1, as amd. by Laws of 1896, chap. 572, § 2; Real Prop. Law (Laws of 1896, chap. 547), § 241; Stat. Const. Law (Laws of 1892, chap. 677), § 33.— [Rep.